DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 2/9/22. 

1.	Claims 11 is canceled. Claim 22 is newly added.
2.	Claims 1-10 and 12-22 are rejected.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-10 and 12-22 have been considered but are moot in light of new grounds of rejections.
   
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1 and 3-4, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al., (Dolganow), US PGPub. No.: 20090252148 as applied to claims 1-21 above, in view of McDougal et al., (McDougal), US PGPub. No.: 20120005719 and further in view of Jones et al., (Jones), US PGPub. No.: 20040210469.

	As per claim 1, Dolganow teaches a method of recognizing an active application on a device comprising: 
Intercepting a communication from the device to a network, (mobile network 100 includes a deep packet inspection device 150 that intercepts, "sniffs," or otherwise receives packets (communication) transmitted from user node 110 to a destination in network 170) (para. 12, 13, 31: Fig. 1); 
truncating a portion of a header of the communication to a truncated string, (via placing application information 240 into an IP header extension (hence, comprising truncation of data string)) (para. 43);  

Dolganow does not specifically teach intercepting a proxy header from a communication; truncating a portion of a proxy header by finding extraneous text in the proxy header; searching said truncated string for an identifying substring characteristic of an-the application; and identifying the application based on the identifying substring.
	However, McDougal teaches intercepting a proxy header from a communication; truncating a portion of a proxy header by finding extraneous text in the proxy header, (analyze headers (thus, captured/intercepted) within that request. Information regarding application 112 (such as name, version, and/or type (extraneous text)) that sent the request may be determined from such headers by proxy 120) (para. 34); searching said truncated string for an identifying substring characteristic of an-the application, (via examining headers; Proxy 120 may determine whether the headers include expected information. The expected information may be based on aspects of application 112 determined by examining the headers, such as the name, type, and/or version of application 112) (para. 27, 28); and identifying the application based on the identifying substring, (para. 27, 28, 34).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow and McDougal such that If it is determined that the headers include expected information consistent with the information determined about application 112, then, in some embodiments, proxy 120 will allow application 112 to access network, (McDougal: para. 30). 

However, Jones teaches removing the extraneous text, (strips off extraneous header information) (para. 56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal and Jones such that the application then filters incorrectly formatted data prior to transmitting the relevant information, (Jones: para. 56). 

 	As per claim 3, the method of claim 1, 
Neither Dolganow nor McDougal specifically teach wherein said extraneous text includes a substring that is irrelevant to said identifying.
However, Jones teaches extraneous text includes a substring that is irrelevant to said identifying, (strips off extraneous header information in the OQS reports, and then filters incorrectly formatted data) (para. 56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow, McDougal and Jones such that parsing sorts the data into a predefined format for transmitting including associated fields, (Jones: para. 57).

 	As per claim 4, the method of claim 1, Dolganow teaches wherein said truncating includes applying between 5 to 100 regular expressions to said portion of the header, (wherein regular expressions can be source address, destination address application info, data, and version) (Fig. 2, Fig. 3).  

	As per claim 18, Dolganow teaches a system for recognizing an active application on a device, (first client application is not running, thus active application determined) (para. 16): a proxy application running on said user device said proxy application, (para. 32) configured for: 
intercepting a communication from the device, (via DPI application awareness propagation enhancements; the DPI device identifies and classifies traffic passing through the mobile network based on information extracted from the header and/or data portion of the incoming packets; mobile network 100 includes a deep packet inspection device 150 that intercepts, "sniffs," or otherwise receives packets transmitted from user node 110 to a destination in network 170) (para. 11, 12, 31, 32: Fig. 1); truncating a portion of a header of the communication to a truncated string, (via placing application information 240 into an IP header extension (hence, comprising truncation of data string)) (para. 43); sending the communication, (forward packet) (para. 63; Fig. 6).
Dolganow does not specifically teach searching said truncated string for an identifying substring characteristic of an 25application; truncating a portion of a proxy header by finding extraneous text in the proxy header; identifying the application based on the identifying substring.
However, McDougal teaches searching said truncated string for an identifying substring characteristic of an 25application, (via examining headers; Proxy 120 may determine whether the headers include expected information. The expected information may be based on aspects of application 112 determined by examining the headers, such as the name, type, and/or version of application 112) (para. 27, 28); truncating a portion of a proxy header by finding extraneous text in the proxy header (analyze headers (thus, captured/intercepted) within that request. Information regarding application 112 (such as name, version, and/or type (extraneous text)) that sent the request may be determined from such headers by proxy 120) (para. 34); identifying the application based on the identifying substring, (para. 27, 28, 34).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow and McDougal such that If it is determined that the headers include expected information consistent with the information determined about application 112, then, in some embodiments, proxy 120 will allow application 112 to access network, (McDougal: para. 30). 
	Neither Dolganow nor McDougal specifically teach removing text to produce a truncated string.
	However, Jones teaches removing text to produce a truncated string, (via stripping off extraneous header information) (para. 56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow, McDougal and Jones such that parsing sorts the data into a predefined format for transmitting including associated fields, (Jones: para. 57).  

 	As per claim 21, the system of claim 18, 
(wherein regular expressions can be source address, destination address application info, data, and version) (Fig. 2, Fig. 3).

 	As per claim 22, the system of claim 18, 
Neither Dolganow nor McDougal specifically teaches wherein said extraneous text includes a substring that is irrelevant to identifying the active application from the header.
However, Jones teaches wherein said extraneous text includes a substring that is irrelevant to identifying the active application from the header, (strips off extraneous header information in the OQS reports, and then filters incorrectly formatted data) (para. 56).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow, McDougal and Jones such that parsing sorts the data into a predefined format for transmitting including associated fields, (Jones: para. 57).  

7.	Claims 2, 7-8, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al., (Dolganow), US PGPub. No.: 20090252148 as applied to claims 1-21 above, in view of McDougal et al., (McDougal), US PGPub. No.: 20120005719 and further in view of Jones et al., (Jones), US PGPub. No.: 2004021046 and further in view of Mahajan et al., (Mahajan), US PGPub. No.: 20120284256.

As per claim 2, the method of claim 1, 
Neither Dolganow, McDougal nor Jones specifically teaches wherein said identifying includes a preliminary search using a short list of applications and a further search using a longer list of applications when said identifying fails based on said preliminary search.  
However, Mahajan teaches wherein said searching includes a preliminary search using a short list of applications, (if the app is not recognized as residing within the inventory (short list of applications) of the user's device) (para. 11) and a further search using a longer list of applications when said preliminary search fails on said preliminary search, (if the app is not recognized as residing within the inventory (short list of applications; thus failed) the search engine may navigate the user to an app store, thereby prompting the user to purchase the relevant app, (hence longer list of applications in the app store) (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow, McDougal, Jones and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 

 	As per claim 7, the method of claim 1, 

However, Mahajan teaches wherein said searching is for one of a list of applications known to have been installed onto the device, (via if the app is not recognized as residing (installed on device) within the inventory (short list of applications) of the user's device) (para. 11).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow, McDougal, Jones and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 

 	As per claim 8, the method of claim 1, 
Neither Dolganow, McDougal nor Jones specifically teach wherein said searching is for one of a list of applications 20and said searching is repeated for a short list of applications and a long list of applications.
However, Mahajan teaches wherein said searching is for one of a list of applications 20and said searching is repeated for a short list of applications and a long list of applications, (para. 11, 75).
, (Mahajan: para.75). 

5 	As per claim 12, the method of claim 1, 
Neither Dolganow, McDougal nor Jones specifically teach further comprising: sending a notification to a user interface of the device including information about an application identified in said identifying.  
However, Mahajan teaches sending a notification to a user interface of the device including information about an application identified in said identifying, (via detecting a user-initiated selection of the app within the displayed search results) (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application , (Mahajan: para.75). 

 	As per claim 13, the method of claim 12 
Neither Dolganow, McDougal nor Jones wherein said intercepting is performed by a proxy application running locally on the device and wherein said notification is sent by a 10remote server
However, Mahajan teaches wherein said intercepting is performed by a proxy application running locally on the device (the search engine is enabled to generate search results from the query and compare the search results against the application manifest in order to discover relevant apps) (para. 8, 11); wherein said notification is sent by a 10remote server, (para. 8, 75, 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 

As per claim 19, the system of claim 18, Dolganow teaches further comprising proxy application is configured to search, (via detecting) (para. 14): 

However, Mahajan teaches a long list of applications (via the app store) (para. 11, 75) and 23WO 2021/111430PCT/IL2020/051136 a short list of application (if the app is not recognized as residing within the inventory (short list of applications) of the user's device) (para. 11) and search for an application from said short list and when an application from said short list is not found further search from said long list, (if the app is not recognized as residing within the inventory of the user's device, the search engine may navigate the user to an app store) (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Mahajan such that during a search event (e.g., upon receiving a query at a web browser or other graphical user interface (GUI)), the search engine is enabled to generate search results from the query and compare the search results against the application manifest in order to discover relevant apps, (Mahajan: para.8).

	As per claim 20, the system of claim 18, Dolganow teaches further comprising: 5a remote server configured for receiving identification of said application, from said proxy application (DPI device 150 may analyze one or more packets to determine whether the flow relates to email, streaming video, web browsing, peer-to-peer transfer, Voice over IP (VoIP), or any other application of interest to the service provider) (para. 59);
Dolganow does not specifically teach remote server and proxy application; 
However, McDougal teaches remote server, (proxy 120 from a remote location) (para. 38) and proxy application, (programs that provide proxy services) (para. 48).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolganow and McDougal such that If it is determined that the headers include expected information consistent with the information determined about application 112, then, in some embodiments, proxy 120 will allow application 112 to access network, (McDougal: para. 30). 
Neither Dolganow, McDougal nor Jones specifically teach sending a notification to a user interface of said device identifying said application.
However, Mahajan teaches sending a notification to a user interface of the device identifying said application, (via detecting a user-initiated selection of the app within the displayed search results) (para. 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application , (Mahajan: para.75)

8.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al., (Dolganow), US PGPub. No.: 20090252148 as applied to claims 1-21 above, in view of McDougal et al., (McDougal), US PGPub. No.: 20120005719 in view of Jones et al., (Jones), US PGPub. No.: 20040210469 and further in view of Vines et al., (Vines), US Patent. No.: 10326789.

 	As per claim 5, the method of claim 1, 
Neither Dolganow, McDougal nor Jones teaches wherein said portion of the header includes a User-Agent. 
However, Vines teaches said portion of the header includes a User-Agent, (HTTP request, include the source IP address, source port, via header, X-forward-for a header, destination IP address, destination port, host, protocol, requested URL, request method, request 10 content, user agent; one (IP address may have multiple user agents, however one user agent may make an excessively large number of requests to one URL. The traffic associated with other user agents at the URL may exhibit fewer requests and be distributed between numerous URLs) (col. 8, lines 28-32; col. 14, lines 6-10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Vines in order to provide one indication of Bot traffic  may identify a pattern of use that may be attributed to human traffic behavior, (Vines: col. 7, lines 52-59). 

15	As per claim 6, the method of claim 1, 
Neither Dolganow, McDougal nor Jones teaches wherein said portion of the header includes more than one User-Agent combined together.
However, Vines teaches wherein said portion of the header includes more than one User-Agent combined together, (HTTP request, include the source IP address, source port, via header, X-forward-for a header, destination IP address, destination port, host, protocol, requested URL, request method, request 10 content, user agent; one (IP address may have multiple user agents, however one user agent may make an excessively large number of requests to one URL. The traffic associated with other user agents at the URL may exhibit fewer requests and be distributed between numerous URLs) (col. 8, lines 28-32; col. 14, lines 6-10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Vines in order to provide one indication of Bot traffic behavior which represents the frequency and duration of web-site visits by a user agent or a number of user agents. By monitoring the frequency of website visits 55 (and duration of each visit) associated with an individual user agent, the human confidence  may identify a pattern of use that may be attributed to human traffic behavior, (Vines: col. 7, lines 52-59). 

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al., (Dolganow), US PGPub. No.: 20090252148 as applied to claims 1-21 above, in view of McDougal et al., (McDougal), US PGPub. No.: 20120005719 in view of Jones et al., (Jones), US PGPub. No.: 20040210469 and further in view of Stoakes et al., (Stoakes), US PGPub. No.: 20100077161 and further in view of Arai et al., (Arai), US PGPub. No.: 20090154480.

 	As per claim 9, the method of claim 1, 
Neither Dolganow, McDougal nor Jones, does not specifically teach further comprising searching for a target address in said header 
However, Stoakes teaches searching for a target address in said header, (application metadata identifier 120 also searches for and identifies header information (strings) within the user data which is associated with the source application) (para. 44).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of McDougal, Dolganow, Jones and Stoakes such that source application identifier 220 identifies the source application by cross referencing a source application which is associated with the metadata signature, such as in a table, (Stoakes: para.36, 60). 

However, Arai teaches rejecting an application identified in said step of identifying when said application does 25not match said target address, (a server application IP address made correspondent to the ID tag "B" is searched from the conversion table 56. Here, [192.168.2.3] is searched as the server application IP address. In Step S34, the destination (target) address of the received packet is modified (hence, does not match) into the server application IP address, and the ID tag "B" attached to the header is deleted (rejected)) (para. 62).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones, Stoakes and Arai such that the shared server processes the packet received by an application made correspondent to the destination address (server application IP address) of the packet, and replies with a response packet, (Arai: para. 63). 

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al., (Dolganow), US PGPub. No.: 20090252148 as applied to claims 1-21 above, in view of McDougal et al., (McDougal), US PGPub. No.: 20120005719 and further in view of Jones et al., (Jones), US PGPub. No.: 20040210469 and further in view of Dennis et al., (Dennis), US Patent No.: 10209978.

As per claim 10, the method of claim 1, 
Neither Dolganow McDougal, nor Jones specifically teach discarding a communication from a native application of the device.
However, Dennis teaches discarding a communication from a native application of the device., (notification (communication) may be removed (discarded) from the display by the native application) (col. 9, lines 12-17). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and such that if the item notifications 158, 160 are dismissed without final selection, the native application 122 can back-out the preliminary installation steps and delete the content from the memory, (Dennis: col. 9, lines 22-25).  

11.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dolganow et al., (Dolganow), US PGPub. No.: 20090252148 as applied to claims 1-21 above, in view of McDougal et al., (McDougal), US PGPub. No.: 20120005719 and further in view of Jones et al., (Jones), US PGPub. No.: 20040210469 in view of Mahajan et al., (Mahajan), US PGPub. No.: 20120284256 and further in view of Qureshi et al., (Qureshi), US PGPub. No.: 20140006347.

 	As per claim 14, the method of claim 13, 
Neither Dolganow, McDougal nor Jones specifically teaches wherein said notification includes at least one of a text message and a voice message.
(para. 8, 11, 75).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones and Mahajan in order to enhance the invention by constructing the application manifest 201 which may involve crawling (searching) the application marketplace 290 for available apps 202 and associating the apps 202 with websites using characteristics 203 of the websites. Crawling the application marketplace 290 may comprise mining applications from such sources as an app store 291, an app ratings forum 292, and/or an app catalog 293, (Mahajan: para.75). 
Neither Dolganow, McDougal, Jones nor Mahajan specifically teaches notification includes one of a text and voice message.
However, Qureshi teaches notification includes one of a text and voice message, (wherein notification can represent an alert message) (para. 304). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones, Mahajan and Qureshi in order to uninstall software applications 318 from a mobile device 120 without the user's consent, the enterprise may opt to cause the agent 320 to use the scripting engine 322 to run a script that terminates one or more processes associated with the unauthorized application 318, thereby preventing it from running on the mobile device, (Qureshi: para.304). 

 	As per claim 15, the method of claim 12, 

However, Qureshi teaches blocking said communication, (restrict the ability of different software applications to interact and share data with each other) (para. 185).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones, Mahajan and Qureshi in order to uninstall software applications 318 from a mobile device 120 without the user's consent, the enterprise may opt to cause the agent 320 to use the scripting engine 322 to run a script that terminates one or more processes associated with the unauthorized application 318, thereby preventing it from running on the mobile device, (Qureshi: para.304). 

 	As per claim 16, the method of claim 12, 
Neither Dolganow, McDougal, Jones nor Mahajan specifically teaches further comprising notifying a server of said 15communication.  
However, Qureshi teaches further comprising notifying a server of said 15communication (The gateway filter 401 can be configured to intercept every incoming request 402, determine if it is an ActiveSync request, and consult a database of gateway rules 404 (comprises notifying) to determine if the gateway filter 401 should allow or deny the request. The request can be, for example, an HTTP request. The database of gateway rules 404 can be a local database stored on the enterprise firewall server (thus, server notified) 400) (para. 118).
, (Qureshi: para.304). 

 	As per claim 17, the method of claim 16, 
Neither Dolganow, McDougal, Jones nor Mahajan specifically teaches wherein said server performs at least one action selected from blocking said communication and giving instructions to a local processor for responding to said communication. 
However, Qureshi teaches further wherein said server performs at least one action selected from blocking said communication (analytics service 414, for configuring criteria under which the analytics service sends alerts based on data logged by the secure mobile gateway 128. The illustrated interface is part of a Splunk SIEM tool. The interface allows an administrator to input the conditions under which an alert will be sent ("Splunk Alert: Allow ActiveSync Users Alert"), the type of alert (email), content of the alert ("Include search results"), etc.) (para. 396); and giving instructions to a local processor for responding to said communication, (show alerts in alert manager (instruction for local processor)) (Fig. 22); service can leverage the secure mobile gateway 128 (FIG. 4) (comprises instructions to local processor) to assist in determining whether and/or how to respond to a mobile device's request 2302 (communication) for accessing or using an enterprise resource 130) (para. 36, 399; Fig. 22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Dolganow, McDougal, Jones, Mahajan and Qureshi in order to uninstall software applications 318 from a mobile device 120 without the user's consent, the enterprise may opt to cause the agent 320 to use the scripting engine 322 to run a script that terminates one or more processes associated with the unauthorized application 318, thereby preventing it from running on the mobile device, (Qureshi: para.304). 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Lapidous, US Patent 20190173849, para. 46 and 67.
13	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        3/2/22